Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected because claim 1 recites the phrase "E.g." which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 
Claim 13 is rejected because it recites the phrase "e.g." which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjems (US 2014/0056435) in view of Salishev (US 2018/0012616).

Regarding claim 1, Kjems teaches A hearing aid, e.g. a hearing instrument 
 , configured to compensate for a user's hearing impairment, comprising an input unit comprising a multitude of M input transducers, each configured to convert sound in an environment of the user to an electric input signal representative of said sound (Kjems figure 1, and ¶0067 array of M transducers 101), each of the multitude of electric input signals being provided in a time-frequency representation (k, l), where k and l are frequency and time frame indices (Kjems figure 2 and ¶0068, “filterbank 202 produces a time-frequency representation of each communication signal”), respectively, (k, l) defining a time-frequency tile, and k=1, . . . , K, where K is a number of frequency bins (Kjems figure 2 and ¶0068, “l and k denote frame and frequency bin indices”), and wherein the electric input signals X.sub.m(k, l), m=1, . . . , M, each comprise varying amounts of target (s) and noise (v) signal components originating from a target sound source and one or more noise sound sources, respectively, in said environment (Kjems figure 2 and ¶0068, “echo filters 210 adapted to match the acoustic echo transfer functions, filter the loudspeaker signals to obtain an echo signal estimate for each of the M microphones, M>1”); a signal processor configured to process said multitude of electric input signals and for providing a processed electric signal representative of said sound (Kjems circuit of figure 2); and wherein the signal processor comprises a noise reduction system comprising a beamformer filter followed by a post-filter (Kjems circuit of figure 2, beamformer 204, post filter 206 and synthesis filterbank 207), the beamformer filter being connected to the input unit and configured to receive said multitude M of electric input signals X.sub.m(k, l) and configured to provide a spatially filtered signal (Kjems figure 2, beamformer 204 electrically connected to microphones 201 and filterbank 202, and receives Y(l,k). ¶0006 “Beamforming allows a differentiation of sound sources by employing a spatial filter”), the post-filter being configured to receive said spatially filtered signal (Kjems circuit of figure 2, post filter 206 and synthesis filterbank 207 received the signal from beamformer 204) and to provide an estimate Ŝ(k, l) of a target signal representing said target signal components from said target sound source (Kjems circuit of figure 2, ¶0068, “The postfilter outputs a time-frequency …to a synthesis filterbank 207 which produces an enhanced time domain signal where the target signal is preserved and noise and echo signals are attenuated”); and wherein the signal processor is configured to provide estimates of power spectral densities λ.sub.s(k, l) (Kjems ¶0071, “synthesis filterbank 512 is used to obtain a time domain signal where the target signal is maintained and noise sources and residual echo signals are attenuated”)(Kjems ¶0068, “The noise power estimator 205 provides an estimate ΦVV(l,k) of the power of the noise component,” the estimate of the power of noise is considered a power spectral density because it consists of frequency component l,k. It would have been obvious that if the noise power spectral density comprises time and frequency bin information, the noise reduced target signal would also be mapped to time and frequency bin. See also ¶0019 “is the power of the target signal”), however does not explicitly teach the estimate is a power spectral densities λ.sub.s(k, l).

Salishev teaches wherein the signal processor is configured to provide estimates of power spectral densities λ.sub.s(k, l) of said target signal components (Salishev ¶0055 and figure 3, “Power spectral density output of received audio with reduced noise”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Salishev to improve the known hearing device of Kjems to achieve the predictable result of a more accurate noise reduction by contemplating the differences in different frequencies.

Regarding claim 3, Kjems in view of Salishev teaches wherein the signal processor comprises or has access to a multitude D of observations of the electric input signals X.sub.m(k, l) at different time frame indices l (Kjems ¶0068 , “filterbank 202 produces a time-frequency representation of each communication signal…where l and k denote frame and frequency bin indices”).

Regarding claims 11 and 20, Kjems in view of Salishev teaches wherein said post-filter is configured to apply post-filter gains to said spatially filtered signal in dependence (Kjems ¶0048, “the postfilter gain value is derived from a accurate estimate of the power of the noise component,” wherein the noise component can be derived from the target ¶0019) of said estimates of power spectral densities λ.sub.s(k, l) and λ.sub.v(k, l) of said target (Kjems ¶0019) and noise signal (Kjems ¶0068, “The noise power estimator 205 provides an estimate ΦVV(l,k) of the power of the noise component,”) components to thereby provide said estimate Ŝ(k, l) of the target signal.

Regarding claim 14, Kjems in view of Salishev teaches an output unit comprising an output transducer for converting said processed electric signal to stimuli perceivable by the user as sound (Kjems figure 1, 108 far end), and/or a transmitter for transmitting processed electric signal to another device or system.

Regarding claim 15, Kjems in view of Salishev teaches wherein said estimate Ŝ(k, l) of a target signal representing sound from said target sound source may a) be presented to a user of the hearing aid, and/or b) be transmitted to another device or system for use (Kjems figure 1, 108 far end) and/or further analysis there.

Regarding claim 16, Kjems in view of Salishev teaches wherein said target sound source is sound from the user's mouth (Kjems ¶0067, “speech”).

Regarding claim 17, Kjems in view of Salishev teaches wherein said estimate Ŝ(k, l) of a target signal represents the user's own voice (Kjems ¶0067, “speech”) and a) is transmitted to a far end communication partner (Kjems figure 1, 108 far end) and/or b) is forwarded to a keyword detector of the hearing aid and/or of another device.

Regarding claim 18, Kjems in view of Salishev teaches A hearing aid according to claim 1 being constituted by or comprising an air-conduction type hearing aid (Kjems ¶0004, hearing aids), a bone-conduction type hearing aid, a cochlear implant type hearing aid, or a combination thereof.

Regarding claim 19, Kjems teaches A method of operating a hearing aid configured to compensate for a user's hearing impairment, the method comprising providing a multitude M of electric input signals representing sound in an environment of the user (Kjems figure 1, and ¶0067 array of M transducers 101) in a time-frequency representation (k, l), where k and l are frequency and time frame indices , respectively (Kjems figure 2 and ¶0068, “filterbank 202 produces a time-frequency representation of each communication signal”), (k, l) defining a time-frequency tile, and k=1, . . . , K, where K is the number of frequency bins (Kjems figure 2 and ¶0068, “l and k denote frame and frequency bin indices”), and wherein the electric input signals X.sub.m(k, l), m=1, . . . , M, each comprise varying amounts of target (s) and noise (v) signal components originating from a target sound source and one or more noise sound sources in said environment (Kjems figure 2 and ¶0068, “echo filters 210 adapted to match the acoustic echo transfer functions, filter the loudspeaker signals to obtain an echo signal estimate for each of the M microphones, M>1”); processing said multitude of electric input signals and providing a processed electric signal representative of said sound (Kjems circuit of figure 2); and providing a spatially filtered signal by beamforming in dependence the input unit and configured to receive said multitude M of electric input signals X.sub.m(k, l) (Kjems figure 2, beamformer 204 electrically connected to microphones 201 and filterbank 202, and receives Y(l,k). ¶0006 “Beamforming allows a differentiation of sound sources by employing a spatial filter”), and providing an estimate Ŝ(k, l) of a target signal representing said target signal components from said target sound source (Kjems circuit of figure 2, ¶0068, “The postfilter outputs a time-frequency …to a synthesis filterbank 207 which produces an enhanced time domain signal where the target signal is preserved and noise and echo signals are attenuated”) by post-filtering said spatially filtered signal (Kjems circuit of figure 2, post filter 206 and synthesis filterbank 207 received the signal from beamformer 204), and providing estimates of power spectral densities λ.sub.s(k, l) (Kjems ¶0071, “synthesis filterbank 512 is used to obtain a time domain signal where the target signal is maintained and noise sources and residual echo signals are attenuated”) (Kjems ¶0068, “The noise power estimator 205 provides an estimate ΦVV(l,k) of the power of the noise component,” the estimate of the power of noise is considered a power spectral density because it consists of frequency component l,k. It would have been obvious that if the noise power spectral density comprises time and frequency bin information, the noise reduced target signal would also be mapped to time and frequency bin. See also ¶0019 “is the power of the target signal”), however does not explicitly teach the estimate is a power spectral densities λ.sub.s(k, l).

Salishev teaches wherein the signal processor is configured to provide estimates of power spectral densities λ.sub.s(k, l) of said target signal components (Salishev ¶0055 and figure 3, “Power spectral density output of received audio with reduced noise”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Salishev to improve the known hearing device of Kjems to achieve the predictable result of a more accurate noise reduction by contemplating the differences in different frequencies.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjems (US 2014/0056435) in view of Salishev (US 2018/0012616) in further view of Visser (US 2012/0051548).

Regarding claim 13, Kjems in view of Salishev does not explicitly teach wherein said beamformer filter is or comprises an LCMV beamformer, e.g. an MVDR beamformer.

Visser teaches an LCMV beamformer, e.g. an MVDR beamformer (Visser ¶0165, “linearly constrained minimum variance (LCMV) beamformers”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Visser to improve the known hearing device of Kjems in view of Salishev to achieve the predictable result of estimating multiple microphone signals.

Allowable Subject Matter
Claim 2 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the estimates of power spectral densities λ.sub.s(k, l) of the target signal components are provided under the constraint that the final target speech power spectral density estimates λ.sub.s(k, l) a) are all non-negative, and b) sum across frequency, for a given frame index, to a less biased a priori estimate of the clean speech estimate for the frequency range in question” in combination with all other limitations in the claim(s) as defined by the applicant.

Claims 4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the signal processor is configured to provide first maximum likelihood estimates λ.sub.s.sup.ML(k, l) and λ.sub.v.sup.ML(k, l) of power spectral densities λ.sub.s(k, l) and λ.sub.v(k, l) of said target and noise signal components, respectively, estimated independently in each frequency bin.” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “provide estimates of power spectral densities λ.sub.s(k, l) of said target signal components in dependence of said multitude of observations of the electric input signals by solving an estimation problem wherein the likelihood of said power spectral densities of said target and noise signal components is maximized, where the likelihood is computed across a multitude of frequency bins for a given time instant l′, under constraints regarding said estimates of power spectral densities λ.sub.s(k, l) of said target signal components” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein said post-filter gains G.sub.PF(k, l) are determined from the respective target and noise power spectral densities λ.sub.s(k, l) and λ.sub.v(k, l) as a single-channel Wiener filter gain, given by G.sub.PF(k, l)=λ.sub.s/(λ.sub.s+λ′.sub.v), where λ′.sub.v is a normalized noise power spectral density” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652